Mr. Presiding Justice Barnes dissenting: The foregoing opinion interprets the decision of the Supreme Court in the case of Lyons v. Kanter as holding that the issues in a fourth-class case of the municipal court may be determined from an analysis of the evidence alone regardless of what the pleadings contain, and as thus impliedly overruling the Gillman case, which up to this time has been generally followed. As the latter case has not been expressly overruled, but on the contrary manifestly recognized in the Lyons case itself as authority, we should not treat it as overruled by implication unless the Lyons case furnishes no other logical inference. To a majority of this court that inference is supplied because in that case the court said: “But we will not, with the whole record before us, reverse the judgment for the purpose of letting the parties raise in a more formal way an issue of which they (the parties) have already had the benefit of a full trial,” and because the opinion referred to the fact that evidence was heard on the element of the cause of action lacking in the statement of claim. But the inference ignores what the court said with respect to the pleadings. The beginning of the very sentence above quoted is: “The issue was introduced by the defendants instead of the plaintiff,” and the way it was introduced, as shown in the opinion, was by the defendants supplying in their pleading’, though informally, the element of the cause of action lacking in the plaintiff’s pleading. The Supreme Court also expressly pointed put the difference in that respect between the pleadings in that case and those in the Gillman case and manifestly with respect to their sufficiency. Hence, the deduction that when the court spoke of “the whole record before us” it did not refer to the state of the pleadings in such record, which it had so fully discussed and considered, as well as to the evidence, seems illogical and, in my judgment, cannot be harmonized with previous decisions of the Supreme Court on the same subject. Such holding would not only result in practically dispensing with anything in the nature of the pleadings, even in cases of the first class, to which the same practice may be applied, under section 28, par. 9, of the Municipal Court Act (J. & A. ¶ 3340), and thus revolutionize the existing practice in that court, but it would impose upon the Appellate Court the task of “wading” through bills of exceptions to ascertain what issues were ‘ ‘ tried out, ’ ’ and present uncertainty and extreme difficulties in determining in the future wliat has been actually adjudicated. I, therefore, feel compelled to record my dissent.